DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments
Applicants amendments filed 5/31/2021 have been entered. 
Accordingly the Objections to the Claims and Drawings have been overcome, the 112(d) rejection has also been overcome while some of the objections to the Specifications remain, and further some of the 112(a) and 112(b) rejections remain.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the (emphasis added) “at least one brush and the nozzle cleaning device is configured to move the at least one brush between a parked position a cleaning position” as disclosed in claim 18, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The newly amended drawings (filed 05/31/2021) of Fig-10 appears to depict (contradictory to claims 18 cited above) the nozzles (23) moving between a parked position and a nozzle cleaning position relative to a stationary brush (102). 


Specification
	
The amendment filed 5/31/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: a stationary brush system wherein the nozzles sweep past the stationary brush, Applicant points to supporting evidence at [0059] of the specifications (Examiner notes [0058] is likely the intended 
Figure 10 depicts nozzles 23 configured to be fed by a fluid supply line and arranged on shared line for lateral displacement 22 which brings the nozzles 23 past brushes 102, themselves appropriately mounted on a conventional mount 108. In operation, as the nozzles are brought past the brushes, the brushes sweep away any debris formed on the nozzles, 
while the newly amended figure 10 corresponds with the above amended paragraph at [0087], the support from original paragraph [0058]:
Alternatively or additionally thereto, a nozzle cleaning device is provided for the at least one nozzle, which clears any contaminants present therein from the latter. The at least one nozzle cleaning device is advantageously designed in such a way that at least one nozzle is automatically cleaned, if necessary. For example, the nozzle cleaning device encompasses at least one brush, e.g., which can be moved from a parked position into a position for cleaning the at least one nozzle and back again, as needed, 
is lacking, as it is best understood that the brush system moves to clean the nozzle, not that the nozzle moves to a cleaning position where the brush is located as newly amended to the specifications. 
Applicant is required to cancel the new matter in the reply to this Office Action.



Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(“fluid supply device”, “fluid removal device” and “nozzle cleaning device” in claim 1), (“fluid regulating device” in  claim 13), (“a protective device” in claim 14), (“the at least one nozzle cleaning device is configured to clean automatically” in Claim 17), (“fluid supply device” and “fluid removal device” in claim 19).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation (emphasis added) "at least one nozzle is configured such that its alignment" in line 2.  
There is insufficient antecedent basis for this limitation in the claim because an alignment of the nozzle has no prior introduction.
Claim 11 should read “an alignment of the at least one nozzle” or similar.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 9, 12, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US 4,441,934) in view of Sukhman (US 2012/0192718) and Braune (EP 1772 671 A1). 

Regarding claim 1, Kawakami discloses (Fig-2-4-5) a cutting machine for processing a workpiece comprising:
A cutting head (thermal cutting head 5 (plasma torch));

At least one fluid supply device (see supplying airflow arrow through 10/11 and out nozzle 12b in figure 4) and at least one fluid removal device (see removal airflow arrow through 12a and through 11 in figure 4),
Wherein the at least one fluid supply device and the at least one fluid removal device are configured to generate a fluid flow under the support plane of the support grate capable of removing flue gas and dust generated by the processing of the workpiece (airflow as mention above in depicted airflow arrows of figure 4 is the means of the particle removal system of the invention, see abstract);
Wherein the at least one fluid supply device is additionally configured for a parallel direction of movement with a movement of the cutting head (cutting machine body 1 moves horizontal along rails 4 in connection to rail saddle 2 and independently in the lateral along construction work 3 (column 3, lines 32-40), the fluid supply system moving along with the cutting machine body “dust collector 10 is equipped with an absorbing hood 12 through the duct 11 for exhausting fumes, this hood 12 constituted so as to be able to move together with the duct collector 10; and the cutting machine body 1 along the side of said partition plates 9” (column 3, lines 48-56)).
Wherein the at least one fluid supply device further includes a least one nozzle (12b) arranged therein or thereon,
Make prior art known first as evidence, then take position maybe to include mpep.

However Sukhman teaches a known exchangeability of plasma and laser based thermal cuttings systems in fume and material collection systems (“the material processing assembly 103 can include any processing tools suitable for processing various target materials, for example… plasma cutting, a gas laser, a solid-state laser, a semiconductor laser, a dye laser, a fiber laser, or any combination of these.” [0010], as applied to positive/negative pressure filtration systems “clean or filter the exhaust airflow in a closed loop configuration requiring little to no fresh air intake” [0011],)
The advantage of providing a material cutting system having an exhaust system with either a laser or plasma cutting component is to make use of different cutting systems in regards to the material selected to be cut (emphasis added) “The material processing assembly 103 can include any processing tools suitable for processing various target materials. For example, in certain embodiments the material processing assembly 103 can include any of a variety of radiation or other material processing tools or methods known in the art.” [0010].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kawakami with Sukham, by exchanging the plasma cutting portion of the thermal cutting system of Kawakami with the laser cutting portion of the thermal cutting system of Sukham, to provide a thermal cutting system for various target materials.
Further regarding the claim limitation of a laser cutting head in view of the primary reference Kawakami providing a plasma cutting head, the courts have held that in order to rely on equivalence as a rationale supporting an obviousness rejection, the 
Kawakami is silent regarding at least one nozzle cleaning device configured to clean the at least one nozzle.
However Braune teaches (Fig-1) at least one nozzle cleaning device (generally 5) configured to clean the at least one nozzle (4) (“In the cleaning position the non metal bristles engage on the underneath and wall of the interior of the nozzle to mechanically remove the deposits thereon.” (Abstract)).
The advantage of providing a cleaning device to a nozzle of a material processing system, is to remove build-up of material processing residue from a nozzle of a material processing system (“In the cleaning position the non metal bristles engage on the underneath and wall of the interior of the nozzle to mechanically remove the deposits thereon.” (Abstract)).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kawakami with Braune, by adding to the nozzle of Kawakami, the nozzle deposit cleaning system of Braune, to remove build-up of material processing residue from a nozzle of a material processing system. 

Regarding claim 2, Kawakami as modified above teaches the laser cutting machine according to claim 1, Kawakami further discloses wherein the support grate comprises several grate elements (grate elements 9 of support grate 7 “in the lower space of this fixed board 7, several partition spaces are constituted by being juxtaposed in the lateral maintaining several partition plates 9 with fixed space” (column 3, lines 41-47)) arranged in parallel and spaced apart, and wherein the at least one fluid supply device is configured to generate fluid flow that runs parallel to the grate elements (see parallel orientation of 7 (which is inclusive of partition plates 9) running parallel to fluid supply flow indicated by arrows at both fluid supply device and fluid removal device nozzles 12a/b in figure 5). 

Regarding claim 3, Kawakami as modified above discloses the laser cutting machine according to claim 1, Kawakami further discloses wherein the at least one fluid supply device and laser cutting head are arranged on a shared bridge (rail saddle 2 connects both fluid supply device 10/11/12 and cutting head to shared bridge 3, see figure 4 in view of figure 6), the at least one fluid supply device and the laser cutting head configured and arranged to move relative to the support grate (fluid supply 10/11/12b, “dust collector 10 is equipped with an absorbing hood 12 through the duct 11 for exhausting fumes, this hood 12 constituted so as to be able to move together with the duct collector 10; and the cutting machine body 1 along the side of said partition plates 9” (column 3, lines 48-56)). 

Regarding claim 4, Kawakami as modified above discloses the laser cutting machine according to claim 1, Kawakami further discloses wherein the at least one fluid supply device is arranged on a guide (rail saddle 2) such that the at least one fluid supply device can move along the support grate (rail saddle 2 moves along rails 4 while the cutting machine body inclusive of the fluid supply is in connection to saddle 2 “dust collector 10 is equipped with an absorbing hood 12 through the duct 11 for exhausting fumes, this hood 12 constituted so as to be able to move together with the duct collector 10; and the cutting machine body 1 along the side of said partition plates 9” (column 3, lines 48-56), “reference numeral 1 is the plasma cutting machine body which is constituted by the saddle 2 and the construction work 3” (column 3, lines 33-40).

Regarding claim 5, Kawakami as modified above discloses the laser cutting machine according to claim 1, Kawakami further discloses wherein the at least one fluid supply device is configured and arranged to be adjusted relative to the support plane of the support grate (support grate 7 stationary to rails 4, fluid supply by frame 1 which moves on rails 4; figures 1-3, (column 3, lines 32-56)).

Regarding claim 9, Kawakami as modified above discloses the laser cutting machine according to claim 1, Kawakami further discloses (Fig-3) wherein the at least one nozzle is configured to be replaced (the term “replaceable” without structure gives little weight as most any component can be replaced with an amount of effort) and arranged in or on the at least one fluid supply device (see nozzle 12b on fluid supply 11).

Regarding claim 12, Kawakami as modified above discloses the laser cutting machine according to claim 1, Kawakami further discloses wherein fluid supplied by the fluid supply device is a gas (fumes and dust suspended in air (gas) of dust collector  and ductwork for collection “Also, dust collector 10 is equipped with an absorbing hood 12 through the duct 11 for exhausting fumes, this hood 12 constituted so as to be able to move together with the dust collector 10” (column 3, lines 51-55)) and wherein the fluid supply device is configured to deliver the gas in at least one of blown in and blown in pulsed (it is unclear what structure applicant intends to claim by the term “pulsed”, because all rotational bladed blowing systems provide a degree of pulsed output it is contended by Examiner that the blowing system of Kawakami provides a degree of “pulsed” gas flow). 

Regarding claim 14, Kawakami as modified above discloses the laser cutting machine according to claim 1, Kawakami further discloses a protective device (22, 23, 24, 25) configured for at least partially protecting at least the at least one fluid supply device against residue that accumulated during a processing operation (dust collector, column 5, lines 1-11). 

Regarding claim 16, Kawakami as modified above and as modified by Braune discloses the cutting machine according to claim 1, Kawakami as modified by Braune further discloses (Braune Fig-1) wherein the at least one nozzle cleaning device is configured and arranged to clear contaminants present on the nozzle (“In the cleaning 

Regarding claim 18, Kawakami as modified above and as modified by Braune discloses the laser cutting machine according to claim 1, Kawakami as modified by Braune further discloses (Bruane Fig-1) wherein the at least one nozzle cleaning device further comprises at least one brush and the nozzle cleaning device is further configured to move the at least one brush (brush is moved to cleaning position in contact with nozzle “The cleaning station comprises a brush (5) with non-metal bristles (10) which in the cleaning position of the burner (1) is movable relative thereto” (Bruane Abstract)) between a parked position (lowered positon, see downward side of arrow indicating lowered position of brush in figure 1) and a cleaning position (raised position, see upward side of arrow indicating raised positon of brush in figure 1). 


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami in view of Sukhman and Braune and in further view of Yamaguchi (US 6,664,495) and Ding (NPL).

Regarding claim 7, Kawakami as modified above discloses the laser cutting machine according to claim 1, Kawakami further discloses wherein the shared line (11) is arranged parallel to the support plane of the support grate (see figure 12 having a parallel portion of 11). 

However Yamaguchi teaches that a known problem in the field of fume collection under the processing plane is turbulence “disturbance in the current of the exhaust gas inside the exhaust chamber to cause an eddy and stagnation. Accordingly, a favorable dust collecting effect cannot be obtained” (background column 3, lines 5-40).
Accordingly a person having ordinary skill in the art at the time the invention was filed would recognize that the single positive pressure nozzle system of Kawakami would similarly be subject to turbulence.
Ding teaches (Fig-3) wherein the at least one fluid supply device comprises several nozzles (3) arranged next to one another (see figure 3), wherein several of the several nozzles are further arranged on a shared line (1).
The advantage of wherein the at least one fluid supply device comprises several nozzles arranged next to one another, wherein several of the several nozzles are further arranged on a shared line, is to reduce lateral velocities and thereby decrease large scale turbulence (page 100, first paragraph second column) see flow after honeycomb in figure 3 below).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kawakami with Ding in view of Yamaguchi, by adding to the single positive pressure outlet system of Kawakami, the restriction of lateral flow by means of increased flow guidance (nozzles) as taught by Ding, to reduce large scale turbulence. 

    PNG
    media_image1.png
    555
    608
    media_image1.png
    Greyscale


Regarding claim 8, Kawakami as modified above and as modified by Ding discloses the laser cutting machine according to claim 7, Kawakami as modified by Ding further discloses wherein the several nozzles are further arranged spaced apart by a distance that is less than a distance between the grate elements (nozzles benefits from laminar flow which is optimized when nozzles are as close together as possible, as disclosed by “Honeycomb” structure of closely adjacent nozzles (Ding page 100)). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami in view of Sukhman, Braune, and Hammers (US 9,468,958).

Regarding claim 11, Kawakami as modified above discloses the laser cutting machine according to claim 1, Kawakami is silent regarding wherein the at least one 
However Hammers teaches (Fig-12-13) the alignment of the at least one nozzle (132) can be set relative to the at least one positive pressure and or negative pressure air flow devices/sources for directing air flow in relation to fume source (130) “For example, FIGS. 12 and 13 illustrate variations in which multiple shrouds or nozzles may be used for positive pressure air flow and/or negative pressure air flow”… “In such embodiments, nozzles 132 may be positioned in any desired manner around a source 130.” (Column 9, lines 47-67)).
The advantage of providing a fluid supply nozzle that can be set relative to the fluid supply source, is to place the blower nozzle of the fume collection system in any desired manner around the fume source that would results in improve collection of fumes, (“nozzles 132 may be positioned in any desired manner around a source 130.” (Column 9, lines 47-67). “The innovations set forth in the disclosure have a number of different facets, and may be used in conjunction with one another to obtain particular synergies and advantages” (Brief Description)).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kawakami with Hammers, by adding to the single degree of freedom track based fluid supply with affixed stationary nozzles of Kawakami, the multiple degrees of freedom nozzles relative to fluid supply of Hammers, to provide the nozzle directing blowing portion of the fume collection system with additional degrees of freedom in adjustability around the fume source for improved collection of fumes.
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami in view of Sukhman and Braune and in further view of Schuepstuhl (US 5,624,309).

Regarding claim 13, Kawakami as modified above discloses the laser cutting machine according to claim 1, Kawakami is silent regarding further comprising at least one fluid regulating device configured for regulating at least one of fluid pressure and fluid flow rate.
However Schuepstuhl teaches (Fig-1) at least one fluid regulating device (72) is provided for regulating the fluid pressure and/or fluid flow rate (“using the valves 72, adjust the velocity of the air flow from the nozzle 68.” (Column 5, lines 29-49)).
The advantage of at least one fluid regulating device is provided for regulating the fluid pressure and/or fluid flow rate, is to provide adjustability of the positive pressure in relation to maintaining a greater flowing of the negative pressure in response to fume containment “Preferably, the extraction of air mass from the cavity 50 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Kawakami with Schuepstuhl, by adding to the blower system of Kawakami the variable blower system of Schuepstuhl, to provide adjustability of the positive pressure for maintaining a greater flowing of the negative pressure in response to fume containment.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami in view of Sukhman, Braune, and Schweizer (US 9,505,096).

Regarding claim 17, Kawakami as modified above discloses the laser cutting machine according to claim 1, Kawakami is silent regarding wherein the at least one nozzle cleaning device is configured to clean automatically. 
However Schweizer in view of the nozzle cleaning system as modified by Braune, teaches wherein the at least one nozzle cleaning device is configured to clean automatically (waste management of material processing debris may be automated “The suction slide can thus be cleaned in an automated manner” (column 3, lines 8-13)).
The advantage of automating the cleaning process, is to provide automation to a previously manual cleaning feature (column 3, lines 8-13).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kawakami, as already modified by Braune, 
Further regarding automating the process of cleaning a nozzle, the court has held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. Because Schweizer sets forth a desirability in automating the previously manual process of cleaning a nozzle, it would have been obvious to someone with ordinary skill in the art at the time the invention was field, to modify Kawakami to make the nozzle cleaning process an automated process (see MPEP 2144.04 III). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami in view of Yamaguchi.

Regarding claim 19, Kawakami discloses (Fig-1) a cutting machine comprising;
A cutting head (thermal cutting head 5);
A support grate (7), wherein the support grate defines a support plane (top plane of 7 holding workpiece 8) configured for supporting a workpiece (8) to be processed;
At least one fluid supply device (see supplying airflow arrow through 10/11 and out 12b in figure 4) and at least one fluid removal device (see removal airflow arrow through 12a and through 11 in figure 4), wherein the at least one fluid supply device and at least one fluid removal device are configured to generate a fluid flow under the support plane of the support grate capable of removing flue gas and dust (airflow as 
Wherein the at least one fluid supply device is additionally configured for a parallel direction of movement with a movement of the cutting head (thermal cutting head 5 and fluid supply 12b mounted on shared rail saddle 2), 
wherein the at least one fluid supply device further includes at least one nozzle (12b) arranged therein or thereon.
Kawakami is silent regarding wherein the thermal cutting means is a laser. 
However Sukhman teaches a known exchangeability of plasma and laser based thermal cuttings systems in fume and material collection systems (“the material processing assembly 103 can include any processing tools suitable for processing various target materials, for example… plasma cutting, a gas laser, a solid-state laser, a semiconductor laser, a dye laser, a fiber laser, or any combination of these.” [0010], as applied to positive/negative pressure filtration systems “clean or filter the exhaust airflow in a closed loop configuration requiring little to no fresh air intake” [0011],)
The advantage of providing a material cutting system having an exhaust system with either a laser or plasma cutting component is to make use of different cutting systems in regards to the material selected to be cut (emphasis added) “The material processing assembly 103 can include any processing tools suitable for processing various target materials. For example, in certain embodiments the material processing assembly 103 can include any of a variety of radiation or other material processing tools or methods known in the art.” [0010].

Further regarding the claim limitation of a laser cutting head in view of the primary reference Kawakami providing a plasma cutting head, the courts have held that in order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on Applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. Because Sukhman sets forth a desirability in the exchange between thermal cutting systems of a fluid filtration system to facilitate the cutting of different materials, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kawakami with Sukham to provide the ability to process various materials (see MPEP 2144.06 II).

Allowable Subject Matter
Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 15 is deemed to have allowable subject matter in its dependence to the structure of claim 1 to include the support grate defining a fluid flow under the support offset which is understood to include an offset of the nozzles as part of said fluid supply thereby providing the nozzles a configuration for producing an offset flow amongst the support grates under the workpiece as depicted in figure 9.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant firstly argues (page 5-10): 
Plasma-Arc Cutting Machines are not Equivalent to Laser Cutting Machines The Examiner argues that both Kawakami and the presently claimed invention are directed to ‘the art of fume and material collection systems of plasma and laser based processing systems‘ which, as argued, ‘may be interchangeable‘. In support of this argumentation, the Examiner cited MPEP 2144.06 II and notes ‘substituting equivalents known for the same purpose‘. Applicant respectfully disagrees with the Examiner's argumentation for at least the reasons, as shall be detailed below, that plasma-arc machining produce significantly different fumes and materials (especially with respect to toxicity) for collection than laser cutting machines thereby requiring significantly different and non-equivalent handling considerations and systems. 
MPEP 2144.06 II, notes that: 

but rather one that is part of a laser cutting machine and designed and otherwise intended for fumes and materials produced from laser cutting. Because such fumes and materials have a certain extremely low level of toxicity, they may be handled with blown in and/or blown in pulsed fluid, such as oxygen, nitrogen and the like, carrying the fumes and materials from their point of origin at the machined workpiece to a waiting suction based exhaust. These fumes and materials certainly do not rise to a level of toxicity which necessitates special precautions and considerations as with respect to human operators and at least the immediate surrounding environment. Addition considerations arising from the toxicity include the welfare and operation of the cutting machine itself. 
As applied herein, with respect to the instant claimed invention, the fumes and materials at issue are generated by a laser cutting machine. With respect to Kawakami, the fumes and materials at issue in this prior art are generated by arc-plasma cutting machines. The instant referenced fumes and materials are fundamentally different from those of Kawakami therefore requiring 
For at least the following reasons, Applicant respectfully submits that plasma-arc cutting machines are not functionally nor mechanically equivalent to laser cutting machines. While both machines overlap in the sense that they both use hot, high-powered energy sources to cut through workpieces, plasma-arc cutting operates in a completely different category with respect to the source and heat generated than laser cutting, and therefore the resulting fumes and materials from the plasma-arc cutting are far more toxic and dangerous to the machine, human operator and surrounding environment than that from the laser cutting machines. Accordingly, significantly different considerations for their respective handlings is required, thereby eliminating any sense of equivalence for the skilled person. 
In particular and more detail, laser cutting, is a cutting process characterized by the use of amplified laser light which is focused into a small point with the aid of particular optics. With the increased focusing of the laser light, it becomes smaller and hotter to the point of being able to melt particular portions of a workpiece thereby cutting the workpiece. In contrast, Plasma cutting makes use of a plasma torch in which superheated, ionized gas is funneled to create a hot jet of plasma operating at significantly higher temperatures than focused lasers, namely, upwards of 40,000 degrees Fahrenheit, thereby making plasma cutting ideal for cutting applications not normally considered for laser cutting machines.  

In operation, plasma cutting requires far greater levels of personal protective equipment for its operators than laser cutting, and the resulting fumes and materials from plasma cutting are far more toxic than those from laser cutting. Such toxicity contaminates the environment at least around the plasma-arc cutting machine and therefore requires particular systems for safely collecting such toxic fumes and materials. Kawakami is directed to such particular systems. By contrast, the presently claimed invention is not concerned and therefore not directed to the collection of such toxic fumes and materials. In particular, while not disregarding any health impact of fumes and materials generated in laser 
With respect to Kawakami, cutting wastes in the forms comprising comparatively small iron oxide and solidified molten metal are produced. The small oxide particles may be in the form of sparks generating air contamination by turning the particles into toxic dust and fumes. In particular and with respect to the plasma-arc cutting machines, fumes and harmful gases are generated together with large quantities of the toxic dust and smoke (as compared with the flame cutting machines), thereby significantly deteriorating the surrounding working environment with air contamination and negatively impacting the health of the machine operators and colleagues. Such would not be considered functionally or mechanically equivalent to that produced by laser cutting machines. 
 Regarding recognition of the equivalence of laser processing machines and plasma-arc processing machines, the Examiner references Sukhman, paragraph [0010] as support for the Examiner's position that for fume and material collection system, plasma and laser based systems are interchangeable. Applicant respectfully disagrees and notes that Sukhman is not concerned with addressing fume and material toxicity in the context of removal as is Kawakami. The only mention of plasma cutting in Sukhman is paragraph [0010], wherein plasma cutting is listed along with ten other types of processing tools. Sukhman's system is presented within the context of laser processing with, accordingly, no considering for the particular characteristics (e.g., toxicity) of the fumes and 
Therefore, and as detailed above, Applicant submits that plasma-arc cutting machines are not equivalent to laser cutting machines, at least with respect to the fumes and materials generated as a result of the respective machine operations, and therefore, systems, limitations and the like directed to the collection of such diverse fumes and materials are also not equivalent. Furthermore, there is no recognition in Kawakami that it's plasma-arc cutting machine is equivalent to a laser cutting machine, at least with respect to the fumes and materials being removed, and further at least in respect to the collection of the fumes and materials; nor is there sufficient mention of the same in Sukhman. Accordingly, Applicant respectfully asserts that Kawakami is not available as prior art in support of an obviousness rejection under MPEP 2144.06 nor is Kawakami applicable with respect to the presently claimed invention as argued in the outstanding Office Action.
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both XY axis oriented thermal cutting machines (plasma and laser planar cnc) perform by melting the workpiece while filtering resulting particles and fumes through a flow under the workpiece. While it is recognized in the art that differing generated quantities of particles and particle sizes may be produced between laser and plasma thermal cuttings processes, the differences are known and therefore merely require Routine Optimization to filter components size/type and air flow speeds/passage size through the collection path, while the orientation of a plasma cutter and laser cutters components over a planar workpiece may be operable in identical layouts having shared advantages therefrom.
Therefore the rejection is maintained

Applicant secondly argues (page 10-15): 
Kawakami does not disclose all the limitations of Claim 1 Kawakami is directed to the collection of toxic by-products of a plasma-arc cutting machine. As depicted below, a plasma cutting torch 5 is set out on a carriage 6 positioned (1-
 A dust collector 10 is arranged to filter out dust from airflow introduced below the material 8 by a flexible duct 11 and hood 12 in a relatively closed loop-like manner whereby air is introduced into a duct via one hood 12b and absorbed at the other end of the duct by another hood 12a, the airflow being contaminated by dust, fumes and harmful gases generated by and from the cutting action as detailed above. By the loop arrangement, air is forcibly circulated (see arrows) as such that fume and gas absorption efficiency is enhanced (see e.g., col. 4, lines 1-19). 
 As shown in Figure 2 (below), the material to be cut 8 by the plasma cutting torch 5 rests on a fixed board 7 having partition plates 9 into which air is fed via flexible duct 11 and hood 12. The fixed board 7 may further rest in a water tank (see e.g. Figure 3). No cleaning arrangement is made for the duct 11 and/or hood 12, nor, given their relative sizes as compared to the density of dust and the like, would such be given high consideration in the cited reference given the extreme unlikelihood of either the duct 11 and/or hood 12 becoming performance impaired from dust (and the like) accumulation therein. 
 As depicted in Figure 8, hood 12 may include a circumferential chamber 14 into which air may be supplied 15 to flow out of slits 13 thereby generating an air curtain 16 around the hood 12 which acts to keep out the external environment from the transfer of air between hood and partition. By this arrangement, outside air is intercepted and an engulfing of air from the 
Along the inside of the absorbing port of the hood (see Figs 3 and 10), the hood may include a sprinkling pipe 19 having numerous nozzles 18 installed on an upper part of the hood to form a water curtain 21 in which larger dust particles are mixed with exhausted fumes and dropped by the curtain while the higher temperature fumes are cooled by passing through the curtain thereby avoiding damaging the hood and dust collector. No cleaning device is disclosed nor suggested for nozzles 18 and these nozzles are used solely for the purpose  
of the aforementioned water curtain rather than the introduction of fluid below the workpiece to carry away dust and materials generated from the machining process. 
Likewise, as depicted in Figure 9 below, absorption effects may be enhanced by introduction of vertical partition plates 17 into the absorption port of the hood, in particular, ‘the absorption effect of the partition space of the central partition can be always enhanced over that of the side spaces. Namely...the absorbing effect can be enhanced remarkably by increasing the amount of flowing air in the central portion relative to both side portions. ‘ (col. 4, lines 44-56). (emphasis added) 

Kawakami in view of Schweizer In the Office Action, the Examiner argues that Kawakami reads on certain limitations of claim 1. Applicant respectfully disagrees. Kawakami does not disclose a laser cutting machine nor a laser cutting head therefor. As such, Kawakami cannot disclose the instant support grate which is configured for supporting a workpiece to be processed by the laser cutting machine; nor the at least one fluid supply device and at least one fluid removal device configured to generate a fluid flow under the support plane for removing flue gas and dust generated by the laser cutting of the workpiece. Furthermore, Kawakami does not disclose the instant at least one nozzle and in fact teaches away from nozzle use altogether by relying upon an open and expanding hood 12 for the seemingly broad (by area) introduction of a gas below the workpiece and into slits defined in the support structure below the workpiece to be machined; the hood being wider than one slit and at least as tall  
as one (see Figure 2 reproduced above). Rather and as detailed herein, Kawakami is expressly directed to the handling of fundamentally different fumes and materials resulting from fundamentally different machining of workpieces than the present invention. Accordingly, Kawakami is not analogous nor equivalent to the presently claimed invention and would therefore not be considered as a starting base reference by the skilled person contemplating how to remove fume and material from a laser cutting machine processing. Even if 
The Examiner turned to Schweizer for its teachings of removing unwanted deposits accumulating in nozzles of a laser cutting process and argued that such teachings would motivate the skilled person to remove unwanted deposits from Kawakami's nozzles (argued by the Examiner as being the open expanding hood 12b). Applicant respectfully disagrees and notes that hood 12b is not a nozzle nor, given its expanding walls in the direction of its outlet, its equivalent. In fact, Kawakami's hood and related limitations teach away from a nozzle whose walls contract towards its outlet. While a nozzle may be more vulnerable to unwanted buildup given its relatively small outlet, in comparison, Kawakami's hood would hardly suffer such fate and therefore not be a consideration for the skilled person. 
As detailed above, Kawakami introduces fluid via flexible duct 11 ending in an expanding (wider than the duct) hood 12 having a width greater than a single portioned area and a height of at least the same. Such a large opening would not present problems nor suffer from buildup of contaminants requiring cleaning away. As such, even if the skilled person were to start with Kawakami, the skilled person would not consider solutions to cleaning the relatively large (as compared with a nozzle) opening of hood 12. Even if such a consideration were to arise, the skilled person would not turn to Schweizer, as argued in the Office Action, as 
 Accordingly, Applicant submits that Kawakami and Schweizer is not analogous, there would be no motivation to combine the two references and even if such a combination were made, the result and the motivation cited therefor would not read on the instant at least one nozzle cleaning device nor claim 1 as a whole.
However Examiner respectfully disagrees. In response to applicant's argument that a nozzle cleaning system cannot be applied to a fluid supply outlet, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to apply the nozzle cleaning system of Schweizer to the nozzles of Kawakami because the outlet(s) of Kawakami are in the proximity of dust generation, 
Therefore the rejection is maintained. 

Applicant thirdly argues (page 15): 
Braune was introduced for its teachings with respect to the nozzle cleaning device comprising at least one brush, limitations to be found in claim 18. Accordingly, this reference will be discussed below with respect to that claim. 
Nozzle orientation is not obvious in view of MPEP 2144.04 V. D. Making Adiustable In the Office Action, the Examiner argued that the per se adjustment of nozzle orientation is obvious in view of the aforementioned MPEP section. Applicant respectfully disagrees. MPEP 2144.04 V. D. is directed to In re Stevens, the holding of which teaches that, within the context of a fishing rod handle, ’the substitution of a universal joint for the single pivot of the prior art would have been obvious’. Applicant submits that this context does not apply to the presently claimed invention because, at least, the present invention is not a handle for a fishing rod and introduction of orientation to the instant nozzles is not a substitution of one form of movement facilitation for another. Applicant further notes that the degrees of freedom of nozzle movement limitations have been removed from the independent claims, thereby rendering this argument moot. 
Examiner notes that a range of adjustment had not been disclosed and it is therefore contended that adjustability alone is not inventive as the adjustability may be for maintaining a single angle of the nozzle relative to the work plane.

Applicant fourthly argues (page 15-16):
Kawakami in view of Hammers In the Office Action, the Examiner, recognizing that Kawakami's hood is configured to move laterally and not ’move in at least one degree of freedom beyond the parallel direction movement of the fluid supply device that the nozzle is therein or thereon’, turned to Hammers for such teachings with the motivation for combination being that the skilled person would appreciate the advantage that providing an orientation of nozzles in ’any manner relative to the fume source may result in improved fume collection... ’. No specific citation to any portion of Hammers was provided in support of the aforementioned. Applicant has reviewed the reference and is unable to locate particular teachings or suggestions with respect to any orienting of a nozzle that would arise to the level of disclosure of the instant claim 1, but rather Hammers is directed to a diversion of air flow as a result of particular nozzle interior geometry (see e.g., [0065]). Furthermore, Applicant submits that Kawakami, by expressly employing such a particular open hood construction, as for example with respect to the slits into which air is blown, in fact teaches away from directional and focused air flow, as may be expected from a nozzle, and therefore would teaches 
However Examiner respectfully disagrees because in response to applicant's argument that directional nozzles are not applicable to the open flow structure of Kawakami, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 Kawakami’s air directing feature 12b is a nozzle as defined by the dictionary “1. A projecting part with an opening, as at the end of a hose, for regulating and directing a flow of fluid.” (thefreedictionary.com), further any flowing air source in view of a benefit to being directed would be obvious to modify to do so with what minor structural changes are necessary and or provided for between the arts disclosed (nozzles or flow source positioning etc.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure NPL Thermal Cutting Dust Collection -Balancing the variables (Kirt Boston) acknowledging differences of generated particle features between laser cutting and plasma cutting (see Dust load) while these minor differences are accounted for by routinely varying size of the airflow dust collection system and changes to filter media (see Air volume and system Design and System Performance).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Spencer H. Kirkwood/           Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761